Citation Nr: 0930520	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for the residuals of 
breast cancer.

3.	Entitlement to service connection for the residuals of 
bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 
1946 and from March 1951 to August 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for the residuals of bladder 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective evidence does not establish that PTSD was 
incurred in or aggravated by service.

2.	The objective evidence does not establish that breast 
cancer was incurred in or aggravated by service.





CONCLUSION OF LAW

1.	The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.	The criteria for service connection for residuals of 
breast cancer have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In March, June, and August of 2006, the agency of original 
jurisdiction (AOJ) provided the notices required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Attached to the June and August 2006 notice letters, the 
agency of original jurisdiction (AOJ) sent the Veteran notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

At a July 2009 Board hearing, the Veteran testified that he 
was engaged in combat Iwo Jima and witnessed the death of 
fellow soldiers.  The Veteran stated he was not diagnosed 
with PTSD but believes he has symptoms such as nightmares, 
visions and insomnia.  See Board hearing transcript, dated 
July 2009.  

The Veteran's wife testified that the Veteran's legs are 
"running all the time" when he is sleeping.  She stated the 
Veteran does not speak about his experiences in the military 
with her but will discuss it with fellow veterans.  Id. 

The Veteran's service personnel records confirm that he 
participated in the Iwo Jima Operation from February to March 
1945.  The Veteran was issued an authorized American Campaign 
Medal, an Asiatic-Pacific Medal with one star, and a Victory 
Medal.  The Veteran's service medical records are absent of 
any complaint or treatment for mental health conditions.  

According to the post-service medical treatment records, the 
Veteran underwent a VA evaluation for PTSD in October 2006.  
The Veteran stated during the examination that his primary 
problem was insomnia but does not "have any symptoms of re-
experiencing, hyperarousal, or avoidance."  The Veteran 
reported having difficulty with nightmares regarding his time 
in the military but no longer has them anymore.  The Veteran 
denied having "symptoms of depression, anxiety, mania, or 
psychosis."  The VA examiner diagnosed the Veteran with 
insomnia.  In addition, the VA examiner opined that the 
Veteran "does not meet [the] criteria for [PTSD] based on 
DSM-IV criteria... [and] has no social or occupational 
impairment from a psychiatric standpoint."  See VA 
examination, dated October 2006.

While the Board concedes the Veteran's combat experience the 
Veteran PTSD must be denied as he has not submitted any clear 
medical evidence of PTSD.  In addition, although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable, highly decorated, military 
service.  However, in this case, based on the VA examiner's 
negative nexus opinion, and, significantly, the lack of 
diagnosis of PTSD, the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Residuals of breast cancer

The Veteran contends that he was exposed to radiation while 
stationed in Sasebo, Japan, between November 1945 and 
February 1946.  See Veteran's statement, dated February 2008.  
The Veteran testified in July 2009 that approximately ten to 
fifteen years after service, he was diagnosed and treated for 
breast cancer.  The Veteran testified he was treated with 
medication for about a year and is now free of breast cancer 
or any residuals thereof.  Furthermore, the record is absent 
of any in-service and post-service treatment of breast cancer 
and the Veteran testified that treatment records have been 
destroyed.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no evidence of the existence of, or residuals of, 
breast cancer and denial of the claims is warranted on the 
basis that there is no current disability.  With the absence 
of a current diagnosis, the evidence cannot establish a 
causal connection between the claimed disability and service.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, although the Veteran has reported that a link 
exists between service and his prior diagnosis of breast 
cancer, as a layperson, he is not competent to comment on the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for a breast cancer and the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

ORDER

Service connection for PTSD is denied.

Service connection for residuals of breast cancer is denied.

REMAND

The Veteran also claims entitlement to service connection for 
the residuals of bladder cancer, as a result of exposure to 
radiation.  As stated above, he contends he was exposed to 
radiation while serving in Japan for approximately four 
months.  The Veteran's service personnel records indicate he 
was in Iwo Jima from February to March 1945 and in Japan from 
September to December 1945.  

The Veteran stated that while stationed in Japan, his 
"squad's responsibility was to guard the [n]orthwestern 
coastline and make twice weekly trips to the more central 
locations in Japan transporting prisoners between jails and 
guard units.  [Their] normal trips would [be between] 
Hakodate, Akita, Tokyo, Osaka, and Hiroshima."  See 
Veteran's statement, dated February 2008.  The Veteran's 
service personnel records do not give any specific details as 
to where the Veteran traveled between other than the fact he 
was stationed in Japan with the 1st Battalion, 27th Marines.  

According to the record, the Veteran was treated for bladder 
cancer by a private physician and underwent surgery in June 
1995.  The Veteran received treatment until approximately 
June 1997.  See Dr. Senn private treatment records, dated 
June 1995 to June 1997.  The Veteran testified that he no 
longer has bladder cancer and attends follow up examinations 
once a year.  See Board hearing transcript, dated June 2009.

In any event, service connection may be granted for certain 
diseases on a presumptive basis in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 
3.309(d) (2008).  Bladder cancer, however, is not listed 
among these diseases.  

However, if a veteran is shown to have a radiogenic disease, 
as defined by 38 C.F.R. § 3.311 (2008), the procedural 
advantages prescribed in that regulation may be used in 
developing and adjudicating a service connection based on 
radiation exposure.  This regulation provides, in pertinent 
part, that such claims should be initially reviewed in order 
to determine whether the veteran was exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons or the occupation of Hiroshima or 
Nagasaki, Japan, between September 1945 and July 1946; 
whether the veteran subsequently developed one of a list of 
radiogenic diseases, § 3.311(b)(2); and whether such disease 
became manifest within a specified period, § 3.311(b)(1). 

If any of these three requirements has not been met, it shall 
not be determined that a disease has resulted from exposure 
to ionizing radiation under such circumstances. § 
3.311(b)(1)(iii).  If all three requirements are met, the 
claim is referred to the Under Secretary of Benefits for 
further consideration in accordance with § 3.311(c). 

Bladder cancer is listed as one of the radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2).  The period specified for the 
development of this cancer is five years or more after 
exposure. 38 C.F.R. § 3.311(b)(5)(iv).  The veteran has met 
this criterion, as his alleged exposure was in 1945 and/or 
1946, and a review of the record indicates that he was 
treated for bladder cancer the 1990s.  

However, an assessment as to the size and the nature of the 
radiation dose or doses has not been made as required by 38 
C.F.R. § 3.311(a).  Dose data in such cases as this (i.e., in 
claims based on participation in the occupation of Hiroshima 
or Nagasaki, Japan prior to July 1946) are to be requested 
from the appropriate office of the Department of Defense. 38 
C.F.R. § 3.311(a).

This case is being remanded to ensure compliance with 38 
C.F.R. § 3.311.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC should make an attempt to verify 
the Veteran's alleged exposure to 
radiation.  Specifically, the AMC should 
ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) or other 
appropriate agency to provide any 
available records concerning the Veteran's 
exposure to radiation or chemicals, 
including but not limited to Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141) and verification 
of the Veteran's location in Japan in 1945 
(with the 1st Battalion, 27th Marines).  

2.	The AMC should proceed with development of 
the claim as directed in 38 C.F.R. § 
3.311, first sending the case to the Under 
Secretary of Benefits for the preparation 
of a dose estimate based on available 
methodologies, in accordance with 38 
C.F.R. § 3.311(a)(2)(ii) or (iii), as the 
case may be, and any other development 
deemed appropriate under 38 C.F.R. 
§ 3.311.

3.	Then (after the case is returned from the 
Under Secretary), the AMC should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


